
	
		I
		112th CONGRESS
		1st Session
		H. R. 3602
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide that an
		  employee or Member who dies within the 2-year notification period with respect
		  to a survivor annuity shall be presumed to have elected to provide a former
		  spouse with such an annuity, and for other purposes.
	
	
		1.Short title This Act may be cited as the
			 Spouse Equity Election Clarification
			 Amendment Act of 2011.
		2.Election of
			 annuity for former spouses
			(a)Civil Service
			 Retirement SystemSection
			 8339(j)(3) of title 5, United States Code, is amended by inserting after the
			 second sentence the following: Any employee or Member who has a
			 surviving former spouse and dies before such 2 year period has ended shall be,
			 for purposes of this paragraph, deemed to have elected to provide a survivor
			 annuity to such former spouse under section 8341(b). The preceding sentence:
			 (i) shall not apply to an employee or Member who elected, consistent with the
			 requirements of paragraph (1), not to provide an annuity to a former spouse;
			 and (ii) shall not be effective to the extent that it conflicts with any decree
			 of divorce or annulment or any court order or court-approved property
			 settlement agreement incident to such decree. .
			(b)Federal
			 Employees Retirement SystemSection 8417(b)(2) of such title is amended
			 by adding at the end the following: Any employee or Member who has a
			 surviving former spouse and dies before such 2 year period has ended shall be,
			 for purposes of this subsection, deemed to have elected to provide a survivor
			 annuity to such former spouse under section 8445. The preceding sentence shall
			 not be effective to the extent that it conflicts with any decree of divorce or
			 annulment or any court order or court-approved property settlement agreement
			 incident to such decree..
			(c)Payments
				(1)In
			 generalThere shall be
			 deposited into the Civil Service Retirement and Disability Fund an amount, as
			 described under subparagraph (B), determined by the Office of Personnel
			 Management to reflect the amount by which the relevant deceased employee or
			 Member’s annuity would have been reduced under sections 8339(j)(3) or
			 8417(b)(2) of title 5, United States Code (as the case may be), since the
			 commencing date of such an annuity and the termination date of such
			 annuity.
				(2)DeductionsThe amount required for deposit under
			 subparagraph (A) shall be deducted from each monthly annuity payment to such
			 former spouse, and shall be designed so that the present value of any future
			 reduction is actuarially equivalent to the deposit required under such sections
			 8339(j)(3) or 8417(b)(2).
				(3)Retroactive
			 applicationA former spouse who receives an annuity pursuant to
			 the amendments made by subsections (a) and (b) shall receive payments for any
			 period since the date of death of the relevant employee or Member, consistent
			 with the requirement of subsection (e).
				(4)Multiple
			 surviving former spousesIf an employee or Member has more than 1
			 surviving former spouse who is eligible for an annuity pursuant to the
			 amendments made by subsections (a) and (b), each such spouse shall receive an
			 annuity of an equal amount.
				(d)NotificationTo
			 receive an annuity under the amendments made by subsections (a) and (b), a
			 surviving former spouse must notify the Office of Personnel Management within 6
			 months after the date of the death of the relevant employee or Member.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to any employee or Member who died after January 1,
			 2008.
			(f)DefinitionsIn
			 this section:
				(1)EmployeeThe
			 term employee has the meaning given such term in section 8331(1)
			 or section 8401(11) of title 5, United States Code, whichever is
			 applicable.
				(2)MemberThe
			 term Member has the meaning given such term in section 8331(2)
			 or section 8401(20) of such title, whichever is applicable.
				
